Citation Nr: 0324358	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  98-03 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


REMAND

On March 19, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel 
Records Center (NPRC) and request the 
veteran's entire service personnel file 
(i.e., his 201 File), including any 
information that could help quantify the 
veteran's in-service radiation exposure.

2.  Contact the Social Security 
Administration (SSA) and obtain copies of 
all of the records related to the 
veteran's award of benefits.

3.  Contact James Berman, M.D., (1441 
Avocado, No. 404, Newport Beach, CA) and 
request copies of all of the veteran's 
pre-October 1986 treatment records.

4.  Contact Hoag Memorial Hospital (301 
Newport Boulevard, Newport Beach, CA 
92663) and request copies of all of the 
veteran's pre-October 1986 treatment 
records.

5.  Contact Emanuel V. Goldstein, M.D., (549 West 
123rd Street, Suite 6F, NY, NY 10027) and ask if he 
could provide the Board of Veterans' Appeals with 
answers to the following questions and/or copies of 
the following evidence:  
a.	The approximate date on which the 
veteran was first diagnosed with 
chronic lymphocytic leukemia and the 
name and address of the physician who 
first made the diagnosis.
b.	The approximate date on which the 
veteran's blood count first started to 
be abnormal and the name and address 
of the physician who first noted this 
problem.
c.	The name and address of the veteran's 
hematologist as well as the name and 
address of any other physicians who 
treated the veteran for chronic 
lymphocytic leukemia, including any 
treatment received for an employer 
(i.e., health insurance and/or life 
insurance examinations, on the job 
clinic treatment, etc . . .).
d.	The name and address of the laboratory 
at which the veteran had his blood 
work performed.
e.	Copies of, and/or cites too, the 
medical articles he relied on in 
providing his August 2000 opinion as 
to the origins or etiology of the 
veteran's chronic lymphocytic 
leukemia.

6.  In the event that Dr. Goldstein 
provides the names and addresses of other 
private medical care providers, to 
include the veteran's hematologist and/or 
the laboratory, which performed his blood 
workup, arrangements should be made to 
obtain those records.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





